DETAILED ACTION

Status of Claims

This action is in reply to the RCE filed on July 21, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 9, 15, 17 and 23 have been amended.
Claim 25 has been added.
Claims 1-25 are currently pending and have been examined.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 24 from claim set filed 3/1/22 is missing.  New claim filed on 7/21/22 should be renumbered as claim 25.

Response to Amendments

Applicant amendments to claims 1, 7, 9, 15, 17 and 23 have been acknowledged.  

Response to Arguments

Applicant’s arguments regarding 101 Alice rejections have been considered and found persuasive.  101 Alice rejections have been withdrawn.  Applicant’s arguments regarding 103 prior art rejections have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2018/0025565 A1) in view of Ramos-Elizondo (US 8,020,768 B2).

Claim 1

Phillips discloses the following limitations:

An automated inventory control system, comprising:

one or more storage devices containing a plurality of storage locations for storing objects; (see at least abstract, figure 3 and paragraph 0011).

a first predefined location for receiving one or more objects, the first predefined location including a sensing system comprising one or more cameras configured to obtain images of the plurality of storage locations, or one or more RF sensors configured to detect RFID tags, wherein the sensing system is configured to sense when an object is deposited at the first predefined location; (see at least abstract,  figure 3 –tool storage system, paragraphs 0011, 0016, 0074-0075 ).

a second predefined location for receiving one or more objects; the second predefined location including a sensing system comprising one or more cameras configured to obtain images of the plurality of storage locations, or one or more RF sensors configured to detect RFID tags, wherein the sensing system is configured to sense when an object is deposited at the second predefined location; (see at least abstract, figure 3 –tool storage system, paragraphs 0011, 0016 and 0074-0075).

one or more processors configured to: when an object is deposited at the first predefined location, automatically assign a first status to the object and cause transmission of an alert indicating the first status of the deposited object, (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects, 0107, 0072 and 0078-0079-generate a notice to a remote server; Storage systems may be linked to a remote server in an audit center; such that inventory conditions in each storage system is timely updated and reported to the server (paragraph 0086)).

track a plurality of transactions associated with the deposited object after a user checks the deposited object out of the first predefined location, and (see at least abstract,  Figure 3, paragraphs 0002-identifying objects removed and returned, 0075 and 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools and missing objects; paragraph 0095-audit trails).

when the object is deposited at the second predefined location, automatically assign a second status to the object and cause transmission of an alert indicating the second status of the deposited object . (see at least abstract,  Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools, replacements and missing objects; The system detects the presence of the tool in a given second location; Storage systems may be linked to a remote server in an audit center; such that inventory conditions in each storage system is timely updated and reported to the server (paragraph 0086)).

Phillips as shown above, discloses detecting the presence or absence of an object.  Philips does not explicitly disclose the following limitations, however, Ramos-Elizondo does:

the object status not being the presence or absence of the object in inventory (see at least (see at least column 7 lines 5-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Ramos-Elizondo and Phillips in order to have total item control, accountability, item service control (maintenance, calibration, repairs, and/or replacement), and administration of usage for the items controlled by the system Ramos-Elizondo abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 2
Furthermore, Phillips discloses the following limitations:

 wherein the first predefined location is configured to permit the user that received the transmitted alert indicating the first status of the deposited object to check the deposited object out of the first predefined location (see at least paragraphs 0046 and 0078-0079).


Claim 3
Furthermore, Phillips discloses the following limitations:

wherein the one or more processors are configured to automatically assign the first status based on information sensed by the sensing system of the first predefined location corresponding to the deposited object  (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-generate a notice to a remote server).

Claim 4
Furthermore, Phillips discloses the following limitations:

wherein the sensed information corresponds to visual markings on a container that contains the deposited object (see at least paragraphs 0106-0107-Tool Cutouts).

Claim 5
Furthermore, Phillips discloses the following limitations:

an input device configured to receive user input;

wherein the one or more processors are configured to automatically assign the first status based on user input received by the input device (see at least paragraphs 0009 and 0130 – input devices connected to a remote server).

Claim 6
Furthermore, Phillips discloses the following limitations:

further comprising:

a third predefined location for receiving one or more objects;

wherein the first and third predefined locations each correspond to a respective status, such that an object deposited at the first predefined location is automatically assigned a different first status than when deposited at the third predefined location (see at least Figure 3, paragraph 0046 –Existence or non-existence condition of objects and 0078-0079, generate a notice to a remote server; The system tracks the presence and absence of tools, change in inventory condition such as removal of tools, replacements and missing objects).

Claim 7

Furthermore, Ramos-Elizondo discloses the following limitations:

wherein the sensing systems of the first and second predefined locations each comprise at least one of:

one or more electrical connections configured to connect to respective objects,

one or more scales configured to detect weights of respective objects,

an array of contact sensors configured to detect a shape of an object, (see at least column 2 lines 30-60, column 4 lines 55-60 and claim 10).

one or more ultrasonic sensors, each comprising an emitter configured to emit sound waves and a detector configured to detect sound waves, or

one or more magnetic inductive sensors configured to detect metallic objects.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Ramos-Elizondo and Phillips in order to have total item control, accountability, item service control (maintenance, calibration, repairs, and/or replacement), and administration of usage for the items controlled by the system Ramos-Elizondo abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8
Furthermore, Phillips discloses the following limitations:

further comprising:

an input device configured to receive user input;

wherein the one or more processors are further configured to based on user input received by the input device, clear the automatically assigned status of the object and assign a third status to the object based on the user input (see at least paragraphs 0009 and 0130 – input devices connected to a remote server).



Claim 25

Furthermore, Ramos-Elizondo discloses the following limitations:

wherein the status comprises the object status comprising: broken, needs inspection, out of calibration, out for repair or replacement requested (see at least column 7 lines 5-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Ramos-Elizondo and Phillips in order to have total item control, accountability, item service control (maintenance, calibration, repairs, and/or replacement), and administration of usage for the items controlled by the system Ramos-Elizondo abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


As per claims 9-24, claims 9-24 recite substantially similar limitations to claims 1-8 and are therefore rejected using the same art and rationale set forth above.    






Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Lipsey (US 2014/0358740 A1) in at least paragraphs 0121-0122 evidences that detecting conditions different to presence or absence of a tool in a storage compartment is known in the art.


CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ARIEL J YU/Primary Examiner, Art Unit 3687